Case: 16-12213   Date Filed: 04/19/2017   Page: 1 of 17


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12213
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 0:15-cr-60137-DTKH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ROHAN HOPE,
a.k.a. D.L.,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 19, 2017)

Before JORDAN, ROSENBAUM and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-12213    Date Filed: 04/19/2017   Page: 2 of 17




      Rohan Hope appeals his conviction for aggravated identity theft and his 60-

month-imprisonment sentence following his guilty plea to falsely claiming United

States citizenship. We affirm in part, vacate and remand in part.

                                I. BACKGROUND

      Hope, a Jamaican citizen, visited a Florida Department of Highway Safety

and Motor Vehicles (“DMV”) branch in Broward County to obtain a Florida

driver’s license on November 10, 2014. Hope provided a birth certificate of D.L.,

a real person, to a DMV examiner. Based on that birth certificate, his country of

birth was listed as the United States (“U.S.”). The birth certificate was scanned

into the database by the examiner and appeared to be an original based on the

watermarks and seal on the document. Although the state of birth listed on the

birth certificate was Illinois, the examiner made a mistake and entered Florida as

Hope’s state of birth. The DMV examiner also scanned the social security card

Hope provided, which was in D.L.’s name and had D.L.’s social security number,

into the database. Hope’s citizenship status was listed as a U.S. citizen, based on

those documents. Hope affirmed the information he provided was true under

penalty of perjury.

      After submitting D.L.’s documentation and passing the road signs and road

rules tests, Hope received a learner’s permit. Two days later, on November 12,


                                          2
                Case: 16-12213       Date Filed: 04/19/2017       Page: 3 of 17


2014, Hope returned to the DMV branch to take the driving test and received a

driver’s license using D.L.’s identification. Hope again swore to the veracity of

the driver’s license application under penalty of perjury

       On June 19, 2015, Hope was indicted for one count of False Claim of U.S.

Citizenship, in violation of 18 U.S.C. § 1015(e) (“Count One”), and one count of

Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A(a)(1) (“Count Two”).

On September 24, 2015, U.S. Marshals executed a search warrant at Hope’s

residence in Philadelphia, where they found his wallet containing a Florida driver’s

license with his picture and D.L.’s name. Inside the wallet, U.S. Marshal Chad

Grant also found an improperly formatted Pennsylvania identification card and a

Jamaican driver’s license with Hope’s picture and a fraudulent name.

       Hope pled guilty to Count One1 but contested Count Two in a nonjury trial.

At the bench trial, the government introduced the parties’ trial stipulations and read

the stipulations into evidence:




1
  Hope and the government agreed upon the following factual bases for Count One: (1) Hope, a
Jamaican citizen, applied for a Florida driver’s license on November 10, 2014, at the DMV in
Broward County, Florida; (2) Hope was an alien at that time; (3) to obtain the driver’s license,
Hope submitted an application claiming to be D.L., a U.S. citizen, and provided proof of D.L.’s
identity with an Illinois birth certificate bearing D.L.’s name and date of birth, and a social
security card bearing D.L.’s name and social security number; (4) Hope was photographed by
Broward County DMV staff on November 10 and 12, 2014; (5) on November 10 and 12, 2014,
Hope signed, under penalty of perjury, the information he provided was correct; and (6) Hope
was issued a learner’s permit in D.L.’s name on November 10, 2014, and a driver’s license in
D.L.’s name on November 12, 2014.
                                                3
              Case: 16-12213     Date Filed: 04/19/2017    Page: 4 of 17


      1. The individual identified in the indictment as DL is a real person.
         DL’s date of birth is December 17, 1977. DL’s Social Security
         number ends in 9407.

      2. Between April 16, 2001 and November 6, 2014, DL was issued ten
         Illinois state identification cards.

      3. Government’s Exhibits 1 through 4 are certified Florida [DMV]
         records and admissible.

      4. Government’s Exhibit 5, a Florida driver license in the name of DL
         was in [Hope’s] possession on September 24, 2015.

      5. [Hope] is a citizen of Jamaica. Prior to November 10, 2014, [Hope]
      applied for a United States nonimmigrant visa on five occasions.

Trial Tr. at 48 (Jan. 11, 2016). The government called DMV records custodian and

prior driver’s license examiner Mario Rallo, who testified as to Hope’s driver’s

license application under D.L.’s name and to the DMV general driver’s license

application and verification procedures. The government introduced the driver’s

license record from the DMV database under D.L.’s name, which contained an

Illinois birth certificate in D.L.’s name, a social security card in D.L.’s name, an

address certification in D.L.’s name, a photograph, a statement that “under penalty

of perjury, I swear or affirm that the information given by me in this application is

true and correct,” and the applicant’s signature under the statement. Id. at 57. The

government introduced D.L.’s driver’s license transaction page from the DMV on

November 12, 2014, which contained a signed and dated photograph of Hope.




                                           4
              Case: 16-12213     Date Filed: 04/19/2017    Page: 5 of 17


U.S. Marshal Grant also testified regarding the search of Hope’s residence on

September 24, 2015.

      The district judge found, beyond a reasonable doubt, Hope knew at the time

he used D.L.’s identifying information those means of identification belonged to a

real person. The judge explained:

      Hope in seeking to go forward with his application for a Florida
      driver’s license swore under penalty of perjury that the representations
      that he was making to the examiner were true and correct. . . .
      . . . Clearly [Hope] in an effort to meet these requirements came in
      with documentation that had all of the indication of legitimacy, of a
      real human being, and he was successful the very first time, that is
      that as a result of his first visit to the [DMV], he ended up with a
      learner’s permit, and then came back two days later, apparently took
      the driving test, and again, reaffirming and remaking the same
      representations, he ended up with a Florida driver’s license.

Id. at 146. The judge considered the means of identification Hope used had been

government-issued documents; he had signed documents subjecting himself to

perjury; and, after he had been successful in using the means of identification to

secure a learner’s permit, he returned two days later to retest with those means to

obtain a driver’s license. The judge found Hope guilty of Count Two.

      Prior to sentencing, a probation officer prepared a presentence investigation

report (“PSI”). In addition to the facts established at trial, the PSI stated Hope is

affiliated with the Jamaican gang known as One Order; he had been arrested in

Jamaica for 2010 gang-related shootings; and, during a search of Hope’s residence

in Pennsylvania, police had discovered 352 grams of marijuana, several weapons,
                                           5
                 Case: 16-12213          Date Filed: 04/19/2017   Page: 6 of 17


cell phones, and the Jamaica driver’s license with a fraudulent name and Hope’s

photograph. With no enhancements or reductions, and with zero criminal-history

points, the PSI set the combined-adjusted-offense level at eight and assigned Hope

a criminal history category of I. The maximum-statutory sentence was five years

of imprisonment for Count One and two years of imprisonment for Count Two,

which must run consecutively to any other counts.2

         Hope objected to the PSI and asserted he is “not gang affiliated.” Def.’s

Objs. to PSI at 1. While his brother was gang-involved and killed by police, Hope

argued he should not be so labeled based on his brother’s activities. The

government responded and attached documents it argued established Hope was

affiliated with One Order. It submitted a university-published profile of One Order

(“One Order profile”) stating Hope, also known as “Blacka,” became the leader of

the gang involved in extortion and money-laundering activity. Gov’t Resp. to

Def.’s Objs. Attach. A at 2. The profile also cited several Jamaican news articles

documenting violent acts by One Order. The government submitted the sworn

affidavit of Samuel Blake, Deputy Superintendent of Police for Jamaica and head

of the Constabulary Force’s National Strategic Anti-Gang Unit, in which he

attested Hope’s brother, Andrew Hope, led One Order from 2004 until his death in

2006. Deputy Blake attested to activities of Andrew Hope based on “interviews of


2
    18 U.S.C. §§ 1015(e), 1028A(a)(1).
                                                  6
             Case: 16-12213     Date Filed: 04/19/2017   Page: 7 of 17


numerous gang members and wannabes,” “reports and strategic assessments,”

“research conducted into the operation of the One Order gang,” and “briefings

provided to [him] from various sources.” Gov’t Resp. to Def.’s Objs. Attach. B at

2. The government then filed a motion for upward variance and contended the

goals of deterrence and protection of the American and Jamaican public supported

a 54-month upward variance from the 0-6 months of the Sentencing Guidelines

imprisonment range.

      At the sentencing hearing, Hope again objected to the PSI finding he was

gang affiliated. To prove Hope was affiliated with One Order, the government

called Homeland Security Investigations Special Agent Songura Cole, who was

qualified as an expert in Jamaican organized crime and One Order. He testified

One Order engaged in weapons smuggling, narcotics smuggling, murder for hire,

weapon exchanges for drugs, and extortion. Agent Cole interviewed multiple One

Order gang members, two of whom specifically told him “Placka” was the leader

of the gang; Placka was the nickname for Hope. Sentencing Hr’g Tr. at 21 (Apr.

14, 2016). The government introduced Deputy Blake’s affidavit, the One Order

profile pictures of graffiti in a Jamaican town allegedly controlled by One Order, a

picture of a mural of One Order’s prior gang leaders welcoming Placka as the new

leader, newspaper articles reporting Hope’s arrest and referring to Hope as the




                                         7
               Case: 16-12213       Date Filed: 04/19/2017       Page: 8 of 17


purported leader of One Order, 3 and a recording and a transcription of the “One

Order Anthem” song. Id. at 50-51. After the government introduced Deputy

Blake’s affidavit and read portions of it into evidence, Agent Cole testified those

portions, “to the best of [his] knowledge,” were true. Id. at 31.

       Hope made hearsay or relevance objections to the government’s exhibits.

The district judge sustained Hope’s objection to the reliability of the One Order

profile and overruled Hope’s objections to the remaining hearsay, because,

although each individually was unreliable, they “buttress[ed] each other and

corroborate[d] the reliable hearsay” presented in Blake’s sworn affidavit.

Sentencing Hr’g Tr. at 43 (Apr. 14, 2016). He overruled Hope’s objection to

Deputy Blake’s affidavit and stated:

              I am satisfied that the affidavit is in fact reliable hearsay. It is
       one of those categories that the Court[s] have looked at and I
       understand there may be a problem in terms of the adequacy and
       specificity and correctness of what it states and so on.
              I am going to rely on that and not consider the other
       information.

Sentencing Hr’g Tr. at 8 (Apr. 27, 2016).

       The district judge concluded Agent Cole’s credible testimony, Deputy

Blake’s reliable affidavit, and the undisputed facts in the PSI sufficiently proved by

a preponderance of the evidence Hope was the leader of One Order, a very serious


3
 The articles refer to Hope as “Placka” and “Blacka.” Sentencing Hr’g Tr. at 45, 46, 48 (Apr.
14, 2016).
                                               8
             Case: 16-12213    Date Filed: 04/19/2017   Page: 9 of 17


criminal gang. The judge found Hope took over as the leader after his brother was

murdered, and the gang was notorious for the very serious crimes listed in Deputy

Blake’s affidavit. Additionally, the judge found the guns, drugs, and multiple

cellphones discovered in Hope’s Philadelphia residence belonged to him and

evidenced ongoing criminal-drug trafficking. These facts showed Hope’s purpose

in obtaining false identification was criminal and much more dangerous than

typical aggravated identity-theft cases. Given these facts and weighing heavily

Hope’s history and characteristics under 18 U.S.C. § 3553(a), the judge granted the

government’s motion for an upward variance. The judge sentenced Hope to 36

months of imprisonment on Count One and 24 months of imprisonment on Count

Two, to run consecutively.

      On appeal, Hope argues the evidence was insufficient to support the

conclusion Hope knew D.L.’s identifying information belonged to a real person,

where there was no evidence he tested the identifying information prior to

submitting his driver’s license application to the DMV. Hope also argues the

judge clearly erred in finding Hope was the leader of the One Order gang and in

basing the upward variance and sentence on that erroneous finding. Finally, Hope

contends his 60-month-imprisonment sentence was substantively unreasonable.




                                         9
              Case: 16-12213     Date Filed: 04/19/2017     Page: 10 of 17


                                  II. DISCUSSION

A. Sufficiency of the Evidence

      “We review de novo whether there is sufficient evidence in the record to

support a [factfinder’s] verdict in a criminal trial, viewing the evidence in the light

most favorable to the government, and drawing all reasonable factual inferences in

favor of the [factfinder’s] verdict.” United States v. Jiminez, 564 F.3d 1280, 1284

(11th Cir. 2009). “We will not reverse unless no reasonable trier of fact could find

guilt beyond a reasonable doubt.” United States v. Farley, 607 F.3d 1294, 1333

(11th Cir. 2010). We will sustain a verdict “where there is a reasonable basis in

the record for it.” Id. (citation and internal quotation marks omitted). This is true

even when the district judge, instead of a jury, acts as the trier of fact. Id.

      “Whoever, during and in relation to any felony violation enumerated in

subsection (c), knowingly transfers, possesses, or uses, without lawful authority, a

means of identification of another person shall, in addition to the punishment

provided for such felony, be sentenced to a term of imprisonment of 2 years.” 18

U.S.C. § 1028A(a)(1). To support a conviction under § 1028A(a)(1), the

government must prove “the defendant: (1) knowingly transferred, possessed, or

used; (2) the means of identification of another person; (3) without lawful

authority; (4) during and in relation to a felony enumerated in § 1028A(c).” United

States v. Barrington, 648 F.3d 1178, 1192 (11th Cir. 2011) (citation and internal


                                           10
             Case: 16-12213     Date Filed: 04/19/2017   Page: 11 of 17


quotation marks omitted). The enumerated felonies in § 1028A(c) include felony

violations of 18U.S.C. § 911 “relating to false personation of citizenship.” 18

U.S.C. § 1028A(c)(2).

      The “means of identification” element refers to “a name, social security

number, date of birth, or driver’s license number, among other things.” United

States v. Doe, 661 F.3d 550, 561 (11th Cir. 2011) (citation and internal quotation

marks omitted). The government must prove the defendant knew the means of

identification belonged to a real person. Flores-Figueroa v. United States, 556
U.S. 646, 647, 129 S. Ct. 1886, 1888 (2009). “[T]he government can rely on

circumstantial evidence about an offender’s misuse of a victim’s identity to prove

the offender knew the identity belonged to a real person.” United States v. Gomez-

Castro, 605 F.3d 1245, 1249 (11th Cir. 2010).

       “[A] defendant’s repeated and successful testing of the authenticity of a

victim’s identifying information prior to the crime at issue is powerful

circumstantial evidence that the defendant knew the identifying information

belonged to a real person as opposed to a fictitious one.” Doe, 661 F.3d at 562-63

(citing Gomez-Castro, 605 F.3d 1245; United States v. Holmes, 595 F.3d 1255

(11th Cir. 2010)). The government does not need to present evidence regarding a

government agency’s rigorous verification process. Gomez-Castro, 605 F.3d at

1249. A reasonable jury can infer, based on ordinary human experience and


                                         11
             Case: 16-12213      Date Filed: 04/19/2017    Page: 12 of 17


common sense, a defendant “knew at least that the federal and state governments

routinely obtain an applicant’s identity to verify the authenticity of that identity.”

Id.

      In Holmes, we concluded facts and circumstances could have led a

reasonable jury to find the defendant knew the means of identification belonged to

a real person. Holmes, 595 F.3d at 1258 (concluding the combinations of facts

were “probative” of knowledge). There was sufficient circumstantial evidence

from which a reasonable jury could infer (1) the defendant knew the social security

card she misused belonged to a real person, (2) the defendant knew the birth

certificate and corresponding social security card she misused belonged to a real

person after she successfully used the birth certificate to obtain a passport, (3) the

defendant “knew, all along, that the social security card belonged to a real person

and was not a forgery,” and (4) the defendant “would not have sought credit using

[the victim’s] personal information if [she was] not confident that [the victim]

likely had an actual credit history.” Id. Similarly, in Doe, the defendant repeatedly

and successfully tested the identifying information, and a reasonable jury could

infer the identifying information would be subject to a detailed verification

process. We also strongly considered other “meaningful circumstantial indicia,”

including the defendant’s conduct during the application process, the defendant’s

application was signed under oath, and the defendant’s continuing with the


                                           12
             Case: 16-12213    Date Filed: 04/19/2017   Page: 13 of 17


application process after being subjected to increased scrutiny. Doe, 661 F.3d at

563-65.

      The evidence showed Hope submitted D.L.’s social security card and birth

certificate to the Broward County DMV branch to obtain a learner’s permit, he

signed the learner’s permit application with D.L.’s identifying information under

penalty of perjury, he returned to the same DMV two days later and signed another

document with D.L.’s identifying information under penalty of perjury to obtain a

driver’s license, and the DMV subjects applicants’ means of identification to a

rigorous, multi-step verification process. Even without evidence of any “repeated

and successful” testing by Hope, the facts and circumstances in this case were

sufficient for a jury to infer knowledge. Hope submitted D.L.’s identifying

information to the DMV two times within two days to obtain two government-

issued documents, and the jury reasonably could have inferred Hope knew state

governments often request and retain detailed personal information to verify its

authenticity. Doe, 661 F.3d at 563-65; Gomez-Castro, 605 F.3d at 1249; Holmes,
595 F.3d at 1258. Viewing the evidence in the light most favorable to the

government and drawing all reasonable factual inferences in favor of the

factfinder’s verdict, the record supports a reasonable factfinder’s conclusion Hope

was guilty of aggravated identity theft beyond a reasonable doubt. Farley, 607
F.3d at 1333; Jiminez, 564 F.3d at 1284. We affirm Hope’s conviction.


                                         13
             Case: 16-12213     Date Filed: 04/19/2017    Page: 14 of 17


B. Upward Variance

      We review the sentencing judge’s factual findings for clear error. United

States v. Glinton, 154 F.3d 1245, 1258-59 (11th Cir. 1998). A sentencing judge

may consider hearsay testimony but due process requires the defendant be given an

opportunity to refute the evidence, and the evidence bears minimal indicia of

reliability. United States v. Giltner, 889 F.2d 1004, 1007 (11th Cir. 1989). The

evidence has sufficient indicia of reliability, when the indicia support the probable

accuracy of the matter asserted. United States v. Ghertler, 605 F.3d 1256, 1269

(11th Cir. 2010). Indicia of reliability include an oath, the defendant’s opportunity

to cross-examine, the factfinder’s opportunity to observe the declarant’s demeanor,

and other evidence corroborating or contradicting the statement. United States v.

Reme, 738 F.2d 1156, 1168 (11th Cir. 1984) (holding the district judge erroneously

imposed a sentence based on hearsay statements within a witness’s testimony,

where the hearsay statements demonstrated none of these indicia and the

statements were contradicted by testimony bearing various indicia of reliability).

Due process also requires the sentencing judge to make distinct findings regarding

the reliability of the hearsay evidence presented at sentencing, unless the reliability

is apparent from the record. United States v. Gordon, 231 F.3d 750, 761 (11th Cir.

2000). If the sentencing judge fails to state reliability findings, and the record does

not clearly show the reliability of the statement, we must vacate and remand the


                                          14
             Case: 16-12213      Date Filed: 04/19/2017    Page: 15 of 17


sentence for the judge to make reliability findings. United States v. Lee, 68 F.3d
1267, 1276 (11th Cir. 1995).

      The district judge erred in basing his finding Hope was the leader of One

Order on hearsay statements, where the judge failed to make particularized

reliability findings, and the record does not clearly demonstrate their reliability.

The only evidence of Hope’s gang affiliation considered by the judge was

(1) statements in Deputy Samuel Blake’s affidavit and (2) Agent Cole’s testimony

two One Order gang members told him, while not under oath, Hope was the leader.

The judge explicitly relied upon this hearsay evidence in sentencing Hope and

concluded Hope’s crimes were more serious, given his gang affiliation in Jamaica

and his continued gang-related-criminal activity in the United States.

      Although Hope had an opportunity to rebut the evidence, the judge made

only a blanket assertion Deputy Blake’s affidavit was reliable and failed to make

explicit findings of fact explaining why he found either the affidavit or the hearsay

statements in Agent Cole’s testimony to be reliable. Gordon, 231 F.3d at 761;

Giltner, 889 F.2d at 1007. Although distinct findings are not always required,

because the reliability of neither Deputy Blake’s affidavit nor the hearsay

statements in Agent Cole’s testimony is apparent from the record, they were

required in this case. Gordon, 231 F.3d at 761; Lee, 68 F.3d at 1276.




                                          15
             Case: 16-12213     Date Filed: 04/19/2017    Page: 16 of 17


      The judge relied on Deputy Blake’s affidavit even after specifically stating

it had adequacy, specificity, and correctness problems, and after stating he was not

considering the affidavit’s supporting exhibits, because they were based on either

unknown sources of knowledge or repetitious information from police sources.

Deputy Blake’s statements under oath are insufficient, because most of Deputy

Blake’s findings as to Hope’s leadership of One Order were directly dependent on

or linked to the evidence the judge explicitly did not consider because of reliability

deficiencies. Reme, 738 F.2d at 1168. Nor was Agent Cole’s testimony Hope was

the gang’s leader sufficiently reliable, where his knowledge of that allegation was

based on the hearsay statements of the two One Order members and there are no

indicia of reliability supporting these hearsay statements. Giltner, 889 F.2d at

1007. The two One Order members’ statements were not given under oath, Hope

did not have an opportunity to cross-examine the members, the judge as factfinder

was not able to observe the gang members’ demeanor while they asserted Hope’s

leadership, and there is no other record evidence corroborating the veracity of these

statements. Gordon, 231 F.3d at 760-61; Reme, 738 F.2d at 1168.

      Deputy Blake’s affidavit and the One Order members’ hearsay statements as

testified to by Agent Cole lack minimal indicia of reliability to have been

considered by the district judge. Giltner, 889 F.2d at 1007. Because the judge

failed to make explicit reliability findings, and the record does not clearly establish


                                          16
               Case: 16-12213       Date Filed: 04/19/2017       Page: 17 of 17


the reliability of the statements, we vacate Hope’s sentence and remand for further

reliability findings. 4 Lee, 68 F.3d at 1276.

       AFFIRMED IN PART; VACATED AND REMANDED IN PART.




4
 Because the resolution of the hearsay issue on remand may impact the variance, we do not
address the substance of Hope’s substantive reasonableness claim. See United States v. Estrada,
777 F.3d 1318, 1323 (11th Cir. 2015) (holding on resentencing, after vacating the defendant’s
sentence and remanding because of an incorrectly calculated Guidelines range, “the district court
shall consider all appropriate 18 U.S.C. § 3553(a) factors in determining a reasonable sentence”).
                                               17